UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5931



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JEROME WALDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-95-63)


Submitted:   July 25, 1996                 Decided:   August 14, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Gregory William Franklin, Richmond, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, David John Novak, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Walden seeks to appeal his sentence of 210 months im-

prisonment. Walden pled guilty to possession of more than 50 grams

of crack cocaine with intent to distribute, 21 U.S.C.A. § 841 (West

1981 & Supp. 1996). He argues that the district court erred in re-

fusing to depart below the guideline range on two grounds. Because
Walden expressly waived his right to appeal his sentence in his

plea agreement, we dismiss the appeal.

     Paragraph Five of Walden's plea agreement stated:

     The defendant is aware that Title 18, United States Code,
     Section 3742 affords a defendant the right to appeal the
     sentence imposed. Acknowledging all this, the defendant
     knowingly waives the right to appeal any sentence within
     the maximum provided in the statute(s) of conviction (or
     the manner in which that sentence was determined) on the
     grounds set forth in Title 18, United States Code, Sec-
     tion 3742 or on any ground whatever, in exchange for the
     concessions made by the United States in this plea agree-
     ment. This agreement does not affect the rights or obli-
     gations of the United States as set forth in Title 18,
     United States Code, Section 3742(b).
     Before accepting Walden's guilty plea, the district court

inquired of Walden whether he understood the key provisions of his

plea agreement, including the waiver provision. Walden said he did.

There is nothing in the materials before us to indicate that he did

not comprehend the significance of the waiver. A defendant may

waive his statutory right to appeal his sentence if the waiver is
knowing and voluntary. United States v. Marin, 961 F.2d 493, 496
(4th Cir. 1992). We find that Walden's waiver was valid.
     We therefore dismiss the appeal. We      dispense with oral

argument because the facts and legal contentions are adequately


                                2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3